Citation Nr: 0529319	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
March 1968.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 2002 rating decision 
by the RO in Providence, Rhode Island, that denied service 
connection for major depressive disorder. The veteran filed a 
notice of disagreement (NOD) in November 2002, and the RO 
issued a statement of the case (SOC) in March 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2003.  A Supplemental 
SOC was issued in June 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's claim on appeal has been 
accomplished.

2.  The clinical evidence of record does not reflect a 
diagnosis of an acquired psychiatric disorder, to include 
major depressive disorder, for many years after the veteran's 
discharge from active duty. 

3.  There is no competent medical evidence of a nexus between 
any current psychiatric disability and the veteran's active 
military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include major depressive 
disorder, was not incurred in or aggravated by service.  38 
U.S.C.A. §§  1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

Through August 2002, September 2003 and May 2004 notice 
letters, the August 2003 SOC, and a June 2005 SSOC, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded 
ample opportunity to respond.  Hence, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support the claim.

The Board also finds that the August 2002, September 2003 and 
May 2004 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). In those letters, 
the RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The veteran 
was also requested to identify and provide the necessary 
releases for any medical providers from whom he wanted the RO 
obtain and consider evidence.  In addition, the letters 
invited the veteran to submit any additional evidence in his 
possession.

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all four content of notice requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the November 2002 rating action on appeal.  
The Board finds that the lack of full, pre-adjudication 
notice in this case does not, in any way, prejudice the 
veteran.  In this regard, the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this appeal, any delay in issuing the section 5103(a) notice 
was not prejudicial to the appellant because it did not 
affect the essential fairness of the adjudication, in that 
the appellant's claim was fully developed at the time of the 
most recent adjudication.

As indicated above, the March 2003 SOC as well as the June 
2005 SSOC notified the veteran what was needed to 
substantiate his claim and also identified the evidence that 
had been considered with respect to the claim.  Furthermore, 
in the August 2002, September 2003 and May 2004 notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claims.  After the notice 
letters, SOC, and SSOC, the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom he wanted the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The veteran's service 
medical and personnel records have been obtained and 
associated with the claims file.  All identified post-service 
VA treatment records have been obtained.  As indicated below, 
the RO has obtained outpatient treatment reports dated August 
2001 to July 2002 from the VA Medical Center (VAMC) in 
Providence, Rhode Island.  The RO has further obtained 
private treatment records from The Miriam Hospital dated in 
June 1973; records from Center for Family Services, dated 
from May 1983 to December 1983; records from East Bay Mental 
Health Center, dated from October 1989 to January 2003; 
records from Butler Hospital, dated April 1997 to June 1997; 
and a June 2004 letter from Joseph J. Sekac, LICSW.  The RO 
also arranged for the veteran to undergo a VA examination in 
March 2003 and the report of that examination is of record.  
Moreover, the veteran has been given opportunities to submit 
evidence to support his claim.  The veteran has submitted a 
May 2003 statement in support of his claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, existing records 
pertinent to the claim on appeal that need to be obtained.

The Board also finds that there is no basis for developing 
any additional evidence in connection with the claim on 
appeal.  The veteran's representative (in the September 2005 
Brief) has requested an examination to establish whether 
there is medical nexus between the veteran's currently 
diagnosed acquired psychiatric disorder and his active 
military service.  Setting aside, for the moment, that there 
is no actual documented psychiatric treatment or diagnosis in 
service, the fact remains, as discussed below, that there is 
not even a medical suggestion of a nexus between the 
currently claimed disability and service, and neither the 
representative nor the veteran has presented or alluded to 
the existence of any competent evidence that, in fact, 
supports the claim.  As a prima facie case for service 
connection for an acquired psychiatric disorder has not been 
presented, the Board finds that a VA examination to obtain 
the requested opinion is not required.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.


II.  Background

The veteran's August 1967 report of medical history for 
enlistment into the military indicated that he denied 
experiencing any depression, anxiety, difficulty sleeping, 
memory loss, and nervous trouble.  The contemporaneous 
enlistment examination reported that the veteran's clinical 
psychiatric evaluation was normal.  Clinical records in 
service reflect that the veteran was seen for complaints of 
back pain, sore throat, bleeding gums and hemorrhoids in 
service.  However, there are no reported complaints by the 
veteran of anxiety or depression.  On March 1968 discharge 
examination, the veteran was assessed as psychiatrically 
normal.  

Service personnel records reflect that in February 1968 the 
veteran was disenrolled from Officer Candidate School due to 
Academic and Military Inaptitude.  A record of discharge 
report reflects that the veteran was honorably discharged in 
March 1968; the reason given was "convenience of the 
Government" along with a recommendation for reenlistment. 

Miriam Hospital records dated in June 1973 reflect that the 
veteran was admitted after being beaten up by several 
individuals.  The record noted a past history of nervous 
tension.  The discharge diagnosis was multiple traumas 
consisting of contusions to various parts of the upper body.  

A June 1983 letter, from Davide Limentani, M.D, indicated 
that he saw the veteran beginning in November 1981 for acute 
distress, after the death of his mother.  The doctor noted 
that the veteran's father died in 1982 and his brother died 
suddenly in 1983.  Dr. Limentani stated he helped him deal 
with these losses, focus on his life and urged him to give up 
alcohol and marijuana.  Eventually, the doctor urged him to 
seek counseling closer to his residence.  

Private medical records from East Bay Mental Health Center, 
includes an October 1989 intake summary that diagnosed the 
veteran with alcohol dependence in partial remission, 
adjustment disorder with mixed emotional features, and 
dependent personality.  Psychiatric evaluations and records 
from October 1989 to April 1997 relate to the veteran's loss 
of family, relationship problems, depressed mood, and 
financial issues.  

Butler Hospital medical records dated from April 1997 to June 
1997 reflect that the veteran stated he was evaluated for a 
"mini-breakdown" after the Robert Kennedy assassination.  
The veteran discussed his personnel life including his 
parents, his childhood, his marriage and his divorce.  He 
stated he had fears of being alone, suicidal thoughts, and 
depression.  He was going to Alcoholic Anonymous meetings and 
was treated with Prozac and Wellbutrin.  

East Bay Mental Health Center psychiatric evaluations, dated 
from April 1997 through October 2001, reflect diagnoses of 
major depression, recurrent, with a history of alcohol 
dependence, all related to the veteran's loss of family, 
relationship problems, depressed mood, and financial issues.  

VA outpatient records from Providence VA medical center (MC) 
dated August 2001 to July 2002, reflect that the veteran felt 
depressed with isolation, he had poor concentration and a 
sense of hopelessness.  A December 2001 VA record reflects 
that the veteran reported that he was stressed over multiple 
issues including changing apartments, financial stress, 
unpaid child support, unemployment, marital discord and 
career issues.  The veteran gave a past psychiatric history 
as recurrent depression throughout his life including from 
his early teenage years, he started drinking regularly at age 
17, then started drinking more heavily in the early 1980s 
after his brother and parents died.  The examiner diagnosed 
major depressive disorder, recurrent- mild (currently), 
cannabis dependence, in remission, history of alcohol 
dependence.  None of the VA outpatient records contain 
comments or medical opinions linking the veteran's current 
depressive disorder to his military service.

In a January 2003 discharge summary from East Bay Mental 
Health Center, the veteran's immediate precipitants to his 
initial problem of depressed mood were noted as moving from 
his apartment, having little money, unemployment, feeling 
unable to cope, passive suicidal ideation and ruminated about 
history of losses.  The veteran's condition at discharge 
showed that his mood was much brighter, without suicidal 
ideation, he felt confident in his ability to cope, had a new 
apartment, he was employed, and able to pay his monthly 
bills.  His discharge diagnosis was major depressive 
disorder, recurrent, in remission, deferred; passive-
aggressive features, financial stress, single, would like a 
companion.  None of the records from East Bay Mental Health 
Center contain comments or medical opinions linking the 
veteran's depressive disorder to his military service.

In a March 2003 VA examination report, the examiner indicated 
that the claims file was reviewed.  The veteran stated that 
he enlisted into the Naval Officers School in 1966 and his 
MOS was that of Seamen Apprentice.  He did his training at 
the Naval Officers School at Newport and he indicated that he 
was treated for depression and anxiety at that time.  He was 
stationed in Newport throughout his service and there were no 
specific traumatic events.  The veteran stated, "The whole 
experience was traumatic."  The veteran appeared to have 
seen a mental health worker before service, but could not 
recall any specific information.  The first time he recalled 
seeing someone was in 1968, "around the Robert Kennedy 
assassination."  At that time he was hospitalized at the 
Croups House in Syracuse New York for two to three day due to 
a major breakdown for heavy anxiety and depression.  He was 
in follow-up treatment one to two times a week for about two 
to three years.  The veteran told the examiner that "the 
problems have eased due to my medications.  I'm not able to 
find work.  Other than some depression, which is not major, 
thank God, things are okay."  

On mental status examination, the examiner indicated that the 
veteran's self-reported history was somewhat questionable due 
to his difficulty remembering details.  He was neatly 
dressed.  He was not withdrawn or agitated.  There were long 
pauses in his response time to questions.  His short and long 
term memory were good.  Abstract thinking was intact.  When 
asked to describe his mood, he stated, "I'm a little bit 
down lately, but not sever."  His affect was one of a very 
mild depression.  The veteran denied any suicidal or 
homicidal ideation and denied any past suicidal attempts.  He 
was currently enrolled in the substance abuse treatment 
program at the Providence VAMC.  When asked if he had any 
feelings of inadequacy, worthlessness or hopelessness, he 
stated "somewhat."  He slept four to five hours a day and 
had occasional problems going to sleep.  He described his 
energy level as low.  For interests he enjoyed walking his 
dog, working on the computer and being with his son.  The 
veteran denied any symptoms of mania or panic attacks.  

In summary, the VA examiner diagnosed dysthymia, alcohol 
dependence in sustained full remission, marijuana abuse in 
sustained full remission, personality disorder with 
narcissistic dependent and passive/aggressive features and 
not having a job, the severity of these psychosocial 
stressors was moderate to severe.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 60.  

In a May 2003 statement, the veteran contended that he was 
treated for severe anxiety and depression during service.  
Shortly after being discharged from service, he experienced a 
severe "breakdown" and was an inpatient at Crouse Irving 
Memorial Hospital in Syracuse New York for three to four days 
in June 1968.  He stated that he was severely depressed and 
anxious, literally unable to function.   He was prescribed 
medications which included Stelazine.  He stated that he 
wrote to the hospital and requested those records, but he was 
informed that the hospital destroyed the records after twenty 
years. 

A June 2004 letter from Joseph J. Sekac, LICSW, reflects that 
the veteran was seen in December 1984 for psychotherapy.  He 
had been discharged from Edgehill Treatment facility where he 
had been an inpatient for 28 days for alcohol abuse.  The 
veteran was seen in 1985 and 1986 in individual and couples 
treatment.  The treatment objectives focused on maintaining 
his sobriety, supporting his efforts to reenter the workforce 
and maintaining an intimate relationship.  There was no 
mention that any treatment was received for service related 
psychiatric problems.

 
III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service. 38 C.F.R. § 3.303(d). 

Under certain circumstances, service connection may presumed, 
for certain chronic diseases, such as psychoses, which are 
manifested to a compensable degree (10 percent for a 
psychosis) within a prescribed period after discharge from 
service (one year for a psychosis), even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R.§§ 3.307, 3.309 (2004).

Considering the evidence of record in light of the above-
cited criteria, the Board finds that record presents no basis 
for a grant of service connection for an acquired psychiatric 
disorder, to include major depressive disorder.  

While the veteran asserts on appeal that he was treated for 
depression and anxiety in 1967 and 1968 during active 
service, the service medical records belie such contentions.  
Service medical records are negative for any evidence of 
complaints, findings, or diagnosis of any psychiatric 
problems-to include depression and anxiety-during service.  
Furthermore, the report of his March 1968 service discharge 
examination reflects that the veteran exhibited normal 
psychiatric findings.

The veteran also asserts that he was treated for psychiatric 
symptomatology at various facilities very shortly after 
release from active duty.  However, he has not provided any 
clinical evidence that indicates such treatment was for an 
acquired psychiatric disorder, and has acknowledged that his 
own efforts to retrieve such evidence reveals that records 
showing treatment for an acquired psychiatric disorder during 
that timeframe are no longer available.  

As noted above, the first objective documentation of a 
diagnosed acquired psychiatric disorder, to include major 
depression, was in April 1997, more than 25 years after 
service separation.  Subsequent post-service medical records 
show ongoing treatment for psychiatric problems, to include 
for major depression.  These records seem to relate 
psychiatric problems to post-service events, to include loss 
of family members, divorce, unemployment and alcohol abuse.  
None of the treatment records or reports of psychiatric 
evaluation include any opinion or even a notation identifying 
the veteran's military service as an underlying cause or 
contributing factor resulting in the veteran's current 
psychiatric impairment.  Simply stated, there is not even a 
medical suggestion of a nexus between a currently diagnosed 
acquired psychiatric disorder and the veteran's active duty 
service of record, and neither the veteran nor his 
representative has alluded to the existence of any such 
evidence.

While the veteran's representative has argued that the 
veteran is entitled to an examination to obtain a nexus 
opinion, as explained above, in the absence of medical 
evidence even suggesting a nexus between the claimed 
condition and service, VA has no obligation to obtain a 
medical opinion pursuant to section 5103A(d).  See Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).

In adjudicating the current claim on appeal, the Board has 
taken into consideration the assertions of the veteran.  
While the Board does not doubt the sincerity of his beliefs, 
as a layman without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the origins 
of a specific disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Under these circumstances, the Board determines that the 
claim for service connection for an acquired psychiatric 
disorder, to include major depressive disorder, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as there is no competent and persuasive 
evidence establishing that the criteria for service 
connection are met, that doctrine is not applicable to the 
claim on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Service connection for an acquired psychiatric disorder, to 
include major depressive disorder, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


